UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1070


LOUIS S. SHUMAN; SANDRA SHUMAN,

                    Petitioners - Appellants,

             v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 15850-14L)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Louis S. Shuman, Sandra Shuman, Appellants Pro Se. Marion E. M. Erickson, Joan Iris
Oppenheimer, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Louis S. Shuman and Sandra Shuman seek to appeal from the tax court’s order

sustaining the Commissioner’s determination concerning collection action with respect to

the Shumans’ 2008, 2009, and 2010 federal income tax liability. The Commissioner has

moved to dismiss the appeal. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       A notice of appeal from a decision of the tax court must be filed within 90 days after

the decision is entered. 26 U.S.C. § 7483. The timely filing of a notice of appeal is a

jurisdictional requirement. Bowles v. Russell, 551 U.S. 205, 213-14 (2007); Spencer Med.

Assocs. v. Comm’r, 155 F.3d 268, 269 (4th Cir. 1998). The tax court’s order was entered

on the docket on September 24, 2020. The Shumans filed their notice of appeal on

December 28, 2020. Because the Shumans failed to file a timely notice of appeal, and

failed to obtain an extension of the appeal period, we grant the Commissioner’s motion and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2